Title: From George Washington to Major General Alexander McDougall, 23 October 1778
From: Washington, George
To: McDougall, Alexander


          
            [Fredericksburg 23 October 1778]
          
          You are immediately to proceed with the brigades of Nixon, Parsons and Huntington—by the route which will be delivered to you by the Quarter Master General—as far as Hartford—where you will wait for farther orders.
          
          
          
          I am persuaded that no attention on your part will be wanting for the maintenance of discipline, and preservation of the Health of your troops—and that no precaution will be neglected for preventing every species of irregularity which might tend to injure the persons or property of the inhabitants on the march. Given at Head Quarters this 23d day of October 1778.
          
            Go: Washington
          
        